DETAILED ACTION
Summary 
This Office Action is responsive to amendments filed 11/18/2021.
Claim 1 has been canceled and claims 2-10 have been newly added.

Election/Restrictions
Newly submitted claims 2-10 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The inventions of originally presented claim 1 and newly presented claim 2 are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
The following chart provides a side-by-side comparison of original claim 1 and newly presented claim 2.

Original Claim 1:
An image forming apparatus management system in which an image 
an information reading unit configured to read the user identifying information recorded in a 10predetermined region of the information recording medium; a region setting unit configured to set the predetermined region from which the user identifying information is read by the information reading unit; and an information format conversion unit configured 15to convert the user identifying information read by the information reading unit into a predetermined format, the managing apparatus comprising: a user information storage unit in which the user identifying information that has been converted into the 20predetermined format 


An apparatus, comprising: circuitry configured to receive a setting indicating .


Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The previously presented rejection of original claim 1 has been reproduced below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NISHIZAWA et al, U.S. 2005/0185217 in view of YAMAGATA et al, U.S. 2003/0174839 and CROSSNO et al, U.S. 7,475,806.
Re claim 1:
NISHIZAWA teaches an image forming apparatus management system in which an image forming apparatus (100) configured to read user identifying information from an information recording medium is connected to a managing apparatus (102) for managing use of the image forming apparatus via a network,
The image forming apparatus comprising:
An information reading unit (117) configured to read the user identifying information recorded in a predetermined region of the information recording medium (200) [0022] [0023];
The managing apparatus comprising:
A user information storage unit in which user identifying information and user limit information concerning use of the image forming apparatus that is associated with the user identifying information are stored [0020] [0022] [Figures 1-3]; and
A use limit information acquiring unit configured to acquire the use limit information associated with the user identifying information based on the user identifying information [0020] [0022] [Figure 2 and 3].
NISHIZAWA does not teach a region setting unit or an information format conversion unit.

CROSSNO teaches an apparatus comprising an information reading unit and an information format conversion unit configured to convert user identifying information read by the information reading unit into a predetermined format (column 1, lines 12-17; column 2, lines 50-62; column 4, lines 38-67). 
It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the aforementioned teachings of YAMAGATA in the system of NISHIZAWA such that the image forming apparatus further included a region setting unit for the purpose of enhancing security and protection of user identifying information. 
It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the aforementioned teachings of CROSSNO in the system of NISHIZAWA such that the image forming apparatus further included an information format conversion unit for the purpose of facilitating reading of user identification information from a plurality of different RFID tag formats.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 7:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAURA A GUDORF/Primary Examiner, Art Unit 2876